ORDER
PER CURIAM
AND NOW, this 6th day of July, 2017, the Petition for Alowance of Appeal is GRANTED. The issues, as stated by Petitioner, are:
a. Did the Commonwealth Court rewrite decades of caselaw in expressly placing the burden on the municipality to produce evidence of the rational basis for a land use Ordinance, rather than placing the burden of proof where it belongs, on the party challenging the Ordinance?
b. Did the Commonwealth Court, in invalidating an anti-blight, property maintenance Ordinance on the ground that aesthetics cannot form the basis for land use legislation, improperly undermine the ability of municipal government to combat urban *1036blight and improperly substitute its own views for those of the legislature as to the efficacy of municipal legislation?